﻿The people of Tuvalu,
on whose behalf I have the honour to speak, wish me
first of all to convey their warmest greetings to the
fifty-eighth session of the General Assembly. We
express congratulations to you, Mr. President, on your
election. Coming from a small island country as well,
we hold your election in high regard and wish you
success in your presidency. We also commend the
outgoing President, Mr. Jan Kavan, for his excellent
leadership in the General Assembly this past year.
A year ago, we reflected on the events of 11
September 2001. On the eve of this session, we were
horrified yet again by the brutal terrorist attacks on the
United Nations in Iraq, which killed some of the
Organization's finest, including its Special Envoy, Mr.
Sergio Vieira de Mello. Tuvalu strongly condemns
those acts and has joined in the great number of
condolences to the Secretary-General, to his staff and
to the families of the victims.
The recent wave of terror attacks and the havoc
they have created worldwide have instilled a sense of
fear and uncertainty. They have not only proved the
existence of forces bent on destroying the very
foundation of the United Nations, they have also
underscored the urgency with which we must
collectively combat those forces. As a small island
developing country, Tuvalu's greatest fear is that, in the
wake of such events, developed countries will lack the
resolve to address as well the developmental and
environmental issues that are so fundamental to lasting
international peace and security.
In Tuvalu, and the Pacific in general, our
isolation, fragmentation and lack of infrastructure and
manpower leave us vulnerable to terrorism. This
threatens our security, especially the security of our
traditional and cultural practices upon which our very
existence depends. Likewise, this also threatens the
security of the world. We are therefore grateful for the
anti-terrorism efforts of the United Nations in
cooperation with the Pacific Islands Forum and through
direct contact with national authorities.
For our part, I am pleased to say that Tuvalu is
committed to acceding to the United Nations
Convention against Transnational Organized Crime and
its three protocols, as well as United Nations
conventions against terrorism, including the
Convention on the Safety of United Nations and
Associated Personnel. In this spirit, we are also
committed to regional security arrangements, as set out
by the Pacific Islands Forum.
But to fulfil our international obligations on anti-
terrorism, we need technical and financial assistance.
More importantly, capacity-building through
appropriate education and human development, for
which we seek the support of the international
community, is vitally important to strengthen our
resilience in the face of such vulnerabilities.
Conflict prevention is vital to national, regional
and world peace. Tuvalu shares the view that conflicts
are best resolved through dialogue and mutual
understanding of the root causes. The United Nations
must continue to address the underlying causes of
conflicts and be the common forum where nations
resolve their differences. Attempts to resolve conflicts
by unilateral means outside the United Nations
inevitably result in ongoing mistrust and instability.
The stakes are too high to allow this to happen. We
must continue to engage in constructive dialogue.
Let me briefly speak on a related matter. Each
year, highly radioactive and toxic material passes
through the Pacific by ship on its way to and from
north Asia and Europe. It is known that some of the
materials are weapons-grade. We are concerned about
22

these shipments because of the massive threat they
pose to the Pacific Ocean   a vital source of our
livelihoods and economic development. We would like
these shipments to cease for the sake of the inhabitants
of the islands and stability of the broader Pacific basin.
We believe the United Nations has a very
important peacekeeping role to play, and are therefore
grateful for the progress made by the United Nations in
restoring peace in Bougainville, Papua New Guinea.
We hope that the United Nations will continue its
support there, to ensure meaningful opportunities and
peace for the people of Bougainville.
Tuvalu noted, however, the manner in which the
United Nations has handled the conflict in the Solomon
Islands. As a small island and a least developed
country, similarly susceptible to instability, we strongly
feel that the United Nations must better respond to
Member States' concerns, irrespective of political
affiliations. The United Nations is a body for all
nations, and all nations should be afforded the
assistance required of it.
In the same spirit, Tuvalu places significant
importance on the need to treat everybody equally, as
enshrined in the Charter. Accordingly, Tuvalu believes
that to deny representation at the United Nations to the
23 million people of the Republic of China on Taiwan,
who are active and responsible participants in world
affairs, especially in trade, commerce and international
development, is unjust and morally wrong. Their
significant contributions to technology and their own
need for access to international support to combat the
challenges of terrorism and health epidemics such as
HIV/AIDS and severe acute respiratory syndrome
(SARS) cannot be continually ignored.
In our view the United Nations, which prides
itself on the protection of fundamental human rights,
including the right to self-determination, and which
upholds the dignity and worth of the human being,
cannot continue to turn a blind eye to ignore the
obvious realities of the situation. Just as the people of
Taiwan have so responsibly contributed to international
development, they also need the support of the
international community. Their continuing isolation
could potentially give rise to serious conflicts.
Tuvalu would therefore like to call on this august
body to seriously and urgently consider the issue of
membership of the Republic of China on Taiwan in the
United Nations and its agencies.
On 1 October, Tuvalu will mark the twenty-fifth
anniversary of its independence. On reflection, we are
grateful for the support of the international community,
particularly from Tuvalu's traditional development and
regional partners over the past quarter century. Guided
by the principles of good governance, respect for the
rule of law and human rights, democracy and self-
determination, to which we are deeply committed, and
with the help of such support, Tuvalu has been able to
prosper and enjoy a peaceful and equal coexistence
with the rest of the world. Our future survival as a
nation is founded on these basic United Nations values.
Despite relative stability, we live in constant fear
of the adverse impact of climate change. For a coral-
atoll nation, sea level rise and more severe weather
events loom as a growing threat to our entire
population. The threat is real and serious, and we liken
it to a slow and insidious form of terrorism against us.
In this respect, Tuvalu is actively participating in
the United Nations Framework Convention on Climate
Change and the Kyoto Protocol, and we are extremely
grateful to all the nations that have joined us in
resolving this threat. Nevertheless, we are deeply
dismayed that key industrialized nations do not share
our concern. Climate change affects all nations.
This is not just a problem for small island States
like our own. We believe that all nations must take
positive steps to reduce their greenhouse gas emissions.
But we also believe that the industrialized world must
act first. It is the emissions from the past that are
creating the problems of today. Steps must be taken to
account for and redress the emissions of the past. We
implore all nations to ratify the Kyoto Protocol, as this
is the only appropriate process that will bring about
effective collective action to resolve this growing
threat.
As Tuvalu moves into the twenty-first century, we
are also challenged by the many changes that are taking
place in the world, especially those brought about by
globalization. Never before have we faced such
complex challenges. Yet, for Tuvalu and others like us,
while we witness every day the forces of trade,
communications and travel creating a single global
community, the problems of poverty, marginalization
and environmental decline continue to plague many
parts of the world.
The recent breakdown in discussions on
international trade in Cancun, Mexico, clearly shows
23

that we live in a very complex world. If nothing else,
the Cancun meeting was a significant step forward for
the voice of the developing world. No longer are the
developing nations willing to accept the rhetoric of
those who want to impose a trade regime that tends to
favour the wealthy and marginalize the poor.
Tuvalu and many island States are in a
particularly weak position to take advantage of the
opportunities presented by globalization. There is a
genuine need to better recognize the special case of
small island developing States and of their need to
participate in a more equitable globalized world.
Sustainable development, particularly for the
most disadvantaged and vulnerable States, especially
for small island least developed countries is crucial. Of
course, we recognize that the primary responsibility for
sustainable development rests with each country, on its
own terms. However, as a poorly resourced small
island least developed countries, even the best efforts
to escape the cycle of poverty and marginalization are
doomed without the support of the international
community, civil society and the private sector.
Tuvalu and those like us are encouraged by the
commitment of the international community to
addressing poverty and development challenges, as
contained in the Millennium Development Goals,
Millennium Declaration and other various United
Nations development frameworks. But these will
remain mere rhetoric unless they translate into real
development that can make a difference on the ground.
In that regard, proper and effective
implementation of the Barbados Programme of Action
for the Sustainable Development of Small Island
Developing States is crucial for the development of
countries like Tuvalu. To that end, conducting a full
and comprehensive review of the implementation of
the Barbados Programme of Action in the lead up to
the International Meeting in Mauritius next year is
imperative. We kindly request the United Nations
Secretariat to undertake this analysis as a matter of
high priority so that we can learn from the past and
move forward in a more positive way.
That said, however, the overall decline in official
development assistance in real terms is cause for
serious concern. Despite pledges at the Monterrey
Conference, major industrialized nations are not
fulfilling the minimum target of 0.7 per cent of their
gross national product. For small island States, that
reluctance translates into lower economic growth, as
well as into widening the gap between the least
developed countries and the industrialized nations.
Tuvalu therefore appeals to the donor countries to
make serious efforts to meet the United Nations
minimum official development assistance target to
enable the least developed countries to attain a better
quality of life for all their peoples.
In conclusion, for atoll island States like Tuvalu,
efforts aimed at sustainable development, peace and
security will be meaningless unless the issue of climate
change is addressed with urgency. As has been warned
by the Inter-governmental Panel on Climate Change in
its Third Assessment Report, the threat of global
warming and rising sea levels is serious business.
Addressing these threats requires a global effort by
both industrialized and developing countries, consistent
with the objectives of, and the commitments made in,
the Framework Convention on Climate Change.
Again, Tuvalu's interest in enforcing the Kyoto
Protocol is not self-serving. The consequences of not
urgently enforcing Kyoto will be felt everywhere
around the world. Tuvalu appeals to the countries that
can make the difference to ratify the Kyoto Protocol as
a matter of urgency. As we in Tuvalu celebrate our
Silver Jubilee anniversary, and as we look forward into
the future, it is our hope that out of this great Hall there
will emerge better understanding and good will, to
further solidify the foundation upon which the long-
lasting security and survival of Tuvalu and many others
is built and for peace in the world.






